Case 1:16-bk-11583         Doc 106  Filed 08/13/19 Entered 08/13/19 16:29:33                         Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF RHODE ISLAND


 In re: Kacy Meaghan Furcolo                                         BK No: 16-11583
        Debtor                                                       Chapter 13


                                      ORDER TO SHOW CAUSE
                                    (this relates to Doc. ## 100, 104)

        On June 24, 2019, the Chapter 13 Trustee filed a Notice of Final Cure Payment (Doc.
 #100), stating that “the amount required to cure the default for the below claim has been paid in
 full and that the Debtor(s) have completed all payments under the plan.” See Fed. R. Bankr. P.
 3002.1(f). The claim referred to was Claim No. 8 of US Bank Trust National Association
 (“Creditor”). The Notice of Final Cure stated that the Debtor was responsible for making
 monthly ongoing post-petition mortgage payments to the Creditor. On July 8, 2019, the Creditor
 filed a Response to Notice of Final Cure Payment, stating that the Debtor was not current on
 post-petition payments. See Fed. R. Bankr. P. 3002.1(g). In fact, the Creditor stated there was a
 total due post-petition of $26,596.24. On July 19, 2019, the Court issued a Notice Regarding
 Motion for Determination of Final Cure and Payment (Doc. #104), notifying the Debtor that if
 she disputed Creditor’s Response or sought other relief she should file a motion pursuant to
 Federal Rule of Bankruptcy Procedure 3002.1(h). The Debtor has not filed such a motion.
        Accordingly, the Debtor is hereby ordered to show cause in writing by August 27, 2019
 why this case should not be closed without the granting to the Debtor of a discharge. See 11
 U.S.C. § 1328(a) (stating the court should grant the debtor a discharge only “after completion by
 the debtor of all payments under the plan”). On review of the Debtor’s response, if any, the Court
 will determine whether a hearing is necessary. If the Debtor fails to file any response to this
 Order, the Court will close this case without granting the Debtor a discharge.

 Date: August 13, 2019                                               By the Court,


                                                                     ________________________
                                                                     Diane Finkle
                                                                     U.S. Bankruptcy Judge




       The Federal Center • 380 Westminster Street, 6th Floor • Providence, RI 02903 • Tel: (401) 626-3100
                                      Website: www rib.uscourts.gov
